Citation Nr: 1549055	
Decision Date: 11/20/15    Archive Date: 11/25/15

DOCKET NO.  11-08 947A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Indianapolis, Indiana


THE ISSUES

1.  Entitlement to service connection for residuals of a traumatic brain injury (TBI).

2.  Entitlement to service connection for residuals of a cervical spine injury.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

C.S. De Leo


INTRODUCTION

The Veteran served on active duty from September 2001 to September 2004.
This matter comes before the Board of Veterans' Appeals (Board) on appeal of a January 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Indianapolis, Indiana.

The Board has reviewed both the Veteran's physical claims file and the Veteran's files on the Virtual VA and Veteran's Benefits Management System (VBMS) electronic file systems, to ensure a total review of the evidence.

The issues of entitlement to service connection for residuals of TBI and cervical spine injury are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


REMAND

The Veteran essentially claims that he experiences residuals of a TBI and cervical spine injury incurred during service.  After a review of all evidence, both lay and medical, the Board finds that further evidentiary development is necessary before a decision can be reached on the merits of the underlying claims. 

The Veteran asserts that he injured his neck and head while serving in Iraq due to working within close proximity of cannons, and the impact of improvised explosive device (IED) explosions and mortar attacks.  He explained that his military operational specialty (MOS) was field artillery surveyor, which included standing near cannon tanks during combat fire missions in order to direct cannon fire.  According to the Veteran, on more than one occasion, the tanks fired without warning, causing him to be thrown to the ground.  He reported immediate symptoms to include memory loss, headaches, temporary deafness, ringing in his ears, pain, stiffness, and numbness of his neck.  

In June 2009 the Veteran presented for neuropsychological testing resulting from a positive TBI screening.  According to the Veteran, while exiting a Humvee, a cannon fired, which caused him to be thrown against the Humvee and knocked unconscious for a few seconds.  According to the Veteran, he was disoriented and had a headache.  He received medical treatment.  According to the Veteran, on another occasion, while walking passed a cannon it fired and knocked him unconsciousness.  His next recollection was sitting on guard duty a few miles away from where the incident occurred.  According to the Veteran, he also began experiencing periods of "blackouts," which he reported began during service and has continued from that time to the present. 
 
The Veteran was diagnosed as having a TBI during an August 2009 VA examination.  The examiner did not address the etiology of the TBI.

Treatment records on file include the report of a November 2007 diagnostic study of the cervical spine documenting changes at the C4-5 and C4-6 levels, and noting a possible relation to prior trauma.

The record reflects that service connection for posttraumatic stress disorder was granted in April 2008, based in part on stressor events of receiving enemy fire and mortar attacks.  

Turning first to the residuals of a TBI, given the examiner's failure to address the etiology of the TBI, another VA examination or opinion is necessary.

Turning to the cervical spine disorder, given the Veteran's combat exposure and the current evidence of a cervical spine disorder, the Board finds that a VA examination addressing the etiology of the disorder is necessary.

Accordingly, the case is REMANDED for the following actions:

1.  Return the claims file to the clinician who provided the August 2009 examination for review and an addendum medical opinion.  If that examiner is no longer available, schedule the Veteran for a VA examination by an examiner with appropriate expertise to address the etiology of any TBI or residuals thereof.

The examiner must provide an opinion as to whether it is at least as likely as not (50 percent or greater probability) that the Veteran's TBI, or any residuals of a TBI is(are) etiologically related to active service.

In providing the requested opinion, the examiner must address the Veteran's lay assertion that he experienced head trauma while in Iraq due to blast explosions by cannon fire, mortar attacks, and improvised explosive devices.  The examiner must provide a complete explanation for his or her opinion(s), based on his or her clinical experience, medical expertise, and established medical principles.  

2.  Schedule the Veteran for an examination by an examiner with appropriate expertise to determine the nature and etiology of any cervical spine disorder.  The entire claims file must be made available to the examiner for review. 

With respect to any cervical spine disorder identified, the examiner should provide an opinion as to whether it is at least as likely as not (50 percent or greater probability) that the Veteran's cervical spine disorder is etiologically related to service.

The examiner must provide a complete explanation for his or her opinion(s), based on his or her clinical experience, medical expertise, and established medical principles.  The examiner must also take into account the Veteran's lay evidence of injury in service.  If the requested opinion cannot be made without resort to speculation, the examiner must state this and specifically explain whether there is any potentially available information that, if obtained, would allow for a non-speculative opinion to be provided.

3. Thereafter, and after undertaking any additional development deemed necessary, readjudicate the issues on appeal.  If the benefits sought on appeal remain denied, in whole or in part, the Veteran and his representative must be provided with a supplemental statement of the case and be afforded a reasonable opportunity to respond.  The case should then be returned to the Board for further appellate review, if otherwise in order. 

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This case must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
THOMAS H. O'SHAY
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).

